         Case 4:18-cv-00342-KGB Document 108 Filed 02/11/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DONNA CAVE, et al.,                                                                 PLAINTIFFS

EUGENE LEVY, et al.,                                           CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                                                     INTERVENORS

v.                               Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                 DEFENDANT

                                             ORDER

       Pending before the Court is a motion to quash subpoenas filed by defendant John Thurston,

in his official capacity as Arkansas Secretary of State (Dkt. No. 54). Mr. Thurston’s motion

addressed subpoenas issued to Kelly Boyd, the Chief Deputy for Commissioner of State Lands

Tommy Land, and Kerry Jucas Moody, the Director of Communication and Education for Mr.

Thurston, directing them to appear for depositions during what Mr. Thurston contended was the

busiest time of the then-current session of the Arkansas General Assembly (Id., ¶ 1). The parties

submitted various filings responsive to this motion (Dkt. Nos. 55, 56, 57, 58, 61, 65).

       Ultimately, the parties submitted a joint status report on May 20, 2019 (Dkt. No. 66). In

that status report, the parties jointly advised the Court that the depositions of Mr. Boyd and Ms.

Moody would be rescheduled by agreement (Id., ¶ 3). Accordingly, the Court denies as moot Mr.

Thurston’s motion to quash subpoenas (Dkt. No. 54).

       So ordered this the 11th day of February, 2020.



                                                     _____________________________
                                                     Kristine G. Baker
                                                     United States District Judge
